Citation Nr: 1230859	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-35 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by hyperlipidemia/high cholesterol.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a vision disability.  

5.  Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for a disability manifested by a chronic cough, to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for hearing loss of the left ear.  

8.  Entitlement to service connection for hearing loss of the right ear.  

9.  Entitlement to an initial compensable rating for bilateral pes planus.  

10.  Entitlement to an initial compensable rating for status post left bunionectomy.  

11.  Entitlement to an initial compensable rating for hammer toes, of the second, third, and fourth toes of the left foot.  

12.  Entitlement to an initial compensable rating for hammer toes, of the second, third, and fourth toes of the right foot.  

13.  Entitlement to an initial compensable rating for degenerative disc disease of lumbar spine (L5).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training (ACDUTRA) from September 1980 to March 1981 and on active duty (AD) from April 2001 to May 2002 and from February 2003 to May 2004, with a subsequent period on ACDUTRA purportedly from July 2010 to June 2011.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.   

The issues of service connection for sleep apnea and insomnia have been raised by the record but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The record indicates that the Veteran works full time for the Army Reserve.  In November 2010, the Veteran contacted the RO to inform it that she returned to active duty in July 2010.  She requested that her VA benefits be suspended until she was released from active duty.  Copies of military orders dated in June 2010 confirm that she was ordered to ACDUTRA beginning in July 2010.  In an August 2011 letter, the RO informed the Veteran that her VA benefits could not be restarted until after she was released from active duty and she submitted a claim to reopen her benefits, along with a DD Form 214 for that period of service.  

In an April 2012 letter, the RO notified the Veteran that based on a December 30, 2011 claim to resume her VA benefits, her benefits were being reinstated effective June 22, 2011, the date she was released from active duty.  This decision was made based on a statement of the Veteran and her DD Form 214, neither of which is of record.  Moreover, service treatment records from her latest period of active service have not been obtained.  Before proceeding with appellate consideration of the claims, such service records must be obtained.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Further, in regard to the issue of service connection for a right shoulder disability, the Veteran claims that she has a right shoulder disability that had onset during active duty.  Service treatment records show that she was seen for a right shoulder strain in March 2003 and was given light duty.  At the time of a discharge examination in April 2004, there were no complaints or findings regarding a shoulder disability.  Nevertheless, the Veteran asserted in a November 2008 statement that the same shoulder problem that she had in service was the same condition for which she was presently experiencing symptoms.  She has not been afforded a VA examination to address the question of the etiology of any current right shoulder disability.  As the record does not contain sufficient competent medical evidence to decide the claim, additional evidentiary development in the form of a VA examination is needed.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Also see 38 C.F.R. § 3.303 (2011); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

In regard to the issues of service connection for disabilities manifested by fatigue and cough, also claimed as due to undiagnosed illnesses, the Veteran contends that the two claimed disabilities were inextricably intertwined.  She asserts that she served in Kuwait from April 2003 to April 2004 (which has been verified) and that Persian Gulf syndrome must be considered in resolving her claims.  At the time of a May 2010 VA general medical examination, the Veteran was diagnosed with iron-deficiency anemia, and it was also noted that her night-time cough likely was related to post-nasal drainage.  Such findings are inadequate on which to decide the claims, and another examination is needed to address the etiology of the claimed conditions.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In regard to the issue of service connection for a vision disability, it is noted that the Veteran specifically withdrew her appeal in writing in her substantive appeal statement received in November 2008; however, since then her representative continued to present argument on the issue.  The RO should seek clarification from the Veteran as to whether it is her intent to pursue her appeal for service connection for a vision disability.  

Also as to all the issues on appeal, a review of the record on appeal reveals that the Veteran receives ongoing treatment at the Jackson VA Medical Center for her many disabilities.  However, status her post-July 2010 treatment records from this facility do not appear in the claims file.  Therefore, while the appeal is in remand status her these treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

As to the claims for higher ratings for bilateral pes planus, status post left bunionectomy, hammer toes, and degenerative disc disease of lumbar spine, given the above development the Veteran should also be afforded new VA examinations while the appeal is in remand status.  38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain from the appropriate service department the Veteran's DD Form 214, related to her purported return to active service from July 2010 to June 2011, as well as all service treatment records generated in association with this period of service as well as a list of all of her dates of ACDUTRA and inactive duty for training (INACDUTRA).  All actions to obtain the requested records should be documented fully in the claims file.  If no records can be found, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request the Veteran to clarify whether or not she desires to pursue her appeal for service connection for a vision disability; if it is her desire to withdraw such issue from appeal, notify her that she should indicate her intention in writing.  

3.  Obtain and associate with the record all of the Veteran's post-July 2010 treatment records from the Jackson VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

4.  After any additional medical records, including service treatment records, are associated with the claims file, determine whether further development in the form of VA examinations are necessary to decide the claims on appeal (other than those requested below regarding the right shoulder, fatigue, and cough).

5.  After undertaking the above development to the extent possible, schedule the Veteran for an orthopedic examination to obtain a medical opinion as to the origins of her right shoulder disability.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's right shoulder disability was caused by, has continued since, or is otherwise related to any period of her service from September 1980 to March 1981, from April 2001 to May 2002, from February 2003 to May 2004, and from July 2010 to June 2011 (assuming such period is verified)?

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of her right ankle disability while on active duty and since that time even when records are negative for symptoms of or a diagnosis; service treatment records show treatment for the right shoulder in March 2003 but indicate that the right shoulder disability was resolved by the time of an April 2004 discharge physical examination; and the Veteran has stated in November 2008 that she was presently experiencing the same right shoulder symptoms for which she had been seen and treated during service. 

In providing an answer to the above question, the examiner is advised that the mere absence of medical records documenting a claimant's complaints, diagnoses, or treatment for the claimed disorder cannot, by itself, be the basis for any medical opinion that the disorder was not due to her military service.  

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

6.  After undertaking the above development to the extent possible, make arrangements with an appropriate VA medical facility for the Veteran to be afforded a Persian Gulf War Syndrome examination by an appropriate medical doctor.  The claims file should be provided to the examiner for review in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  Thereafter, based on a review of the claims file and the examination of the claimant, the examiner should provide answers to the following questions.

a.  Is the Veteran's fatigue and/or chronic cough associated with a known clinical diagnosis?  

b.  If the Veteran's fatigue and/or chronic cough are associated with a known clinical diagnosis, for each diagnosed disorder address whether it at least as likely as not (50 percent probability or more) that it was caused by, has continued since, or is otherwise related to any period of her service from September 1980 to March 1981, from April 2001 to May 2002, from February 2003 to May 2004, and from July 2010 to June 2011 (assuming such period is verified)?: 

c.  If the Veteran's fatigue and/or chronic cough s cannot be associated with a known clinical diagnosis, specify whether it is at least as likely as not (50 percent probability or more) that she has objective indications of a chronic disability resulting from an illness manifested by fatigue and/or a chronic cough, as established by history, physical examination, and laboratory tests, that have either: 
(1) existed for 6 months or more at any time during the pendency of the appeal or 
(2) exhibited intermittent episodes of improvement and worsening over a 6-month period at any time during the pendency of the appeal?  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran had service in the Persian Gulf from April 2003 to April 2004, although there was no documentation of complaints, treatment, or diagnosis of fatigue during service and only one documented complaint of cough in July 2003.  

In providing answers to the above questions, the examiner is advised that the mere absence of medical records documenting a claimant's complaints, diagnoses, or treatment for the claimed disorder cannot, by itself, be the basis for any medical opinion that the disorder was not due to her military service.  

If the examiner cannot provide answers to the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

7.  After undertaking the above development to the extent possible, make arrangements with an appropriate VA medical facility for the Veteran to be afforded a podiatric examination to ascertain the current severity of her service connected bilateral pes planus, status post left bunionectomy, and hammer toes.  The claims file should be provided to the examiner for review in connection with the examination.  All indicated evaluations, studies, and tests including X-rays, should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected disabilities.  In this regard, the examiner should conduct complete range of motion studies, with specific citation and discuss the presence or the absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any further limitation of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

8.  After undertaking the above development to the extent possible, make arrangements with an appropriate VA medical facility for the Veteran to be afforded an examination by an appropriate medical doctor to ascertain the current severity of her service connected degenerative disc disease of lumbar spine.  The claims file should be provided to the examiner for review in connection with the examination.  All indicated evaluations, studies, and tests including X-rays, electromyography (EMG), and nerve conductions studies should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected low back disability.  

a.  In this regard, the examiner should conduct complete range of motion studies, with specific citation to the forward flexion, backward extension, lateral flexion, and rotation, and discuss the presence or the absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any further limitation of motion.  

b.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

c.  The examiners should also comment on the number of weeks of incapacitating episodes (i.e., episodes in which her adverse symptomatology required bed rest ordered by a physician) the Veteran has experienced due to her service connected low back disability in any given 12 month period since 2007.

d.  The examiner should also provided an opinion as to whether her disability is manifested by radiculopathy and, if so, if the radiculopathy is best characterized as incomplete and mild, moderate, or sever or complete.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

9.  After the completion of the above development, readjudicate the claims on appeal.  As to the rating claims, such readjudication should consider her pain as well as whether staged ratings are warranted.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).

